Opixton op this coubt by
JUDGE BURNAM.
In August, 1880, Blanche Knighton, an unmarried woman,, was adjudged to be a person of unsound mind by the Jefferson circuit court, and committed to the plaintiff asylum,, where she lias ever since remained at the expense of the-State. This action was instituted on the 13th of November, 1.900, by the appellant against the appellee', Anna M. Knight-on, mother of Blanche Knighton, for $1,100 — 21 years’ board and maintenance of her insane daughter, Blanche' —under section 257 of the Kentucky Statutes, which reads as follows: ‘‘Where patients who have been or may be supported' in either of said asylums, have or shall acquire estate which can be subjected to debt, tlie board of commissioners of such asylum, when reliably informed of the fact, is authorized and directed, in every such case, to sue for, in the name of the asylum, and recover the amount of said patient’s board, at the rate of two hundred dollars per year, or so much thereof as such 'estate will suffice to pay for the time they shall have been respectively kept and* maintained therein, and not otherwise paid for, and by proper proceedings to subject their es*159tates, respectively, to the payment thereof; and when the husband, wife or parent of any such patient, who has been or may be supported in either asylum, shall have estate sufficient for the support of such patient, in addition to the support of any others who may be dependent on such husband or parent, in like manner to sue and recover from such husband the amount of his wife’s board, and from such parent the amount of his or her child’s board, at the rate aforesaid, for the time they shall have been respectively supported by such asylum. The net sum realized in such suits shall be paid over to the State auditor, who shall cover into the public treasury.” The appellee interposed a general demurrer to the petition, which was sustained. It appears 'from the pleadings and agreed statement of facts filed in the record that Blanche Knighton was 38 years of age at the dale of the inquest and commitment; that she had no estate of any kind, either then or now; that her mother, .the appellee, is a widow, with no other person dependent on her for support, and owns real estate worth at least $15,000, which she acquired subsequent to the death of her husband; that the lunatic had been maintained at the expense of the State since her commitment, more than 21 years, except that she had been clothed by her mother. It is contended for appellant "that at common law the -parent is bound not only for the support of a minor child, but that this liability continues after majority, if from accident or disease the child is incapable' of self-support, and that this liability is not in any way curtailed or abridged by the statute; and this contention is supported by a formidable argument, and a long array of common-law authorities. But the question can not be regarded as an open one in this State. In the case of Com. v. Willis’ Ex’r (decided in March, 1886), the syllabus of which is reported in 7 Ky. Law. Rep., the pre*160cise question involved upon this appeal was considered, and the court said: The statute authorizing the board of commissioners to sue the husband whose wife may be the patient, or the parent whose child is the patient, evidently means where the child is under age, or the parent under a legal obligation to support him. Being entitled to the services of the child until of age, there» is some reason for holding the-parent tó a legal liability when the necessities of the child require that he should he supplied with food and clothing; but when of full age, the parent being entitled to no control over the child, and having no right to his custody or services, no such legal obligation exists, and none can be created by statute unless by consent of the parent. lie may contract to support the child, and it would be binding, but not otherwise.” The statute under which that case was decided was substantially the same, as section 257 of the Kentucky Statutes, under which this-action is brought; and, after a full and careful consideration of the very able and learned brief of counsel, the court has decided to adhere to the law as announced in the Willis case.
Judgment affirmed.